Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143720(64)                                                                                           Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GORDON SCOTT DITTMER,                                                                                    Brian K. Zahra,
           Petitioner-Appellant,                                                                                      Justices

  v
                                                                    SC: 143720
  DEPARTMENT OF CORRECTIONS,                                        COA: 298997
  DEPARTMENT OF CORRECTIONS                                         Court of Claims: 09-000126-MP
  DIRECTOR, ST. LOUIS CORRECTIONAL
  FACILITY WARDEN, ST. LOUIS
  CORRECTIONAL FACILITY DEPUTY
  WARDEN, and ST. LOUIS CORRECTIONAL
  FACILITY CORRECTIONS OFFICER,
             Respondents-Appellees.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s January 30,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2012                      _________________________________________
         h0319                                                                 Clerk